The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                   SUMMARY
                                                                April 14, 2022

                                2022COA43

No. 21CA0659, People in Interest of J.J.L. — American Indian
Law — ICWA — Notice; Juvenile Court — Dependency and
Neglect — Termination of the Parent-Child Legal Relationship
— Compliance with the Federal “Indian Child Welfare Act” —
Knows — Reason to Know — Due Diligence

     In this dependency and neglect proceeding, a division of the

court of appeals holds that a parent’s assertion of Indian heritage,

standing alone, is not a “reason to know” the child is an Indian

child that triggers the notice requirements of the Indian Child

Welfare Act of 1978, 25 U.S.C. §§ 1901-1963, and section 19-1-126,

C.R.S. 2021. But such an assertion does trigger the petitioning

party’s obligation under section 19-1-126(3) to “exercise due

diligence” to assist the juvenile court in determining whether there

is “reason to know” that the child is an Indian child.
     The division clarifies section 19-1-126(3)’s due diligence

obligation. Like the division in People in Interest of A-J.A.B., 2022

COA 31, this division concludes that the exercise of due diligence

requires the petitioning party — usually a department of human

services — to follow up with any parent who discloses Indian

heritage to determine the basis of the parent’s belief or

understanding. Unlike A-J.A.B., however, this division concludes

that there is no prescribed set of steps that the department must

follow to satisfy section 19-1-126(3)’s due diligence obligation.

Instead, what constitutes due diligence is flexible and will

necessarily depend on the circumstances of, and the information

presented to the court in, each case.

     Because the record in this case does not show that section

19-1-126(3)’s obligation was met, the division remands the case

with instructions for the juvenile court to direct the department to

“exercise due diligence” and assist the juvenile court to properly

determine whether, with more adequate information, there is

“reason to know” that the child is an Indian child under section

19-1-126(3).
COLORADO COURT OF APPEALS                                       2022COA43


Court of Appeals No. 21CA0659
City and County of Denver Juvenile Court No. 19JV1672
Honorable Pax Moultrie, Judge


The People of the State of Colorado,

Appellee,

In the Interest of Jay.J.L. and Jac.J.L., Children,

and Concerning B.J.L. and J.M.G.,

Appellants.


                         ORDER OF LIMITED REMAND

                                 Division V
                           Opinion by JUDGE YUN
                         Dunn and Welling, JJ., concur

                           Announced April 14, 2022


Kristin M. Bronson, City Attorney, Amy J. Packer, Assistant City Attorney,
Denver, Colorado, for Appellee

Jeffrey C. Koy, Jordan Oates, Lauren Dingboom, Claire Collins, Guardians Ad
Litem

Lindsey Parlin, Office of Respondent Parents’ Counsel, Kaneohe, Hawaii, for
Appellant B.J.L.

The Morgan Law Office, Kris P. Morgan, Colorado Springs, Colorado, for
Appellant J.M.G.
¶1    In this dependency and neglect proceeding, J.M.G. (mother)

 and B.J.L. (father) appeal the juvenile court’s judgment terminating

 their parent-child legal relationships with J.J.L. (the child). To

 decide this appeal, we must dive into the requirements of the Indian

 Child Welfare Act of 1978 (ICWA), 25 U.S.C. §§ 1901-1963, and

 section 19-1-126, C.R.S. 2021.

¶2    It is well established that when the court knows or has reason

 to know that an Indian child is involved in a termination

 proceeding, the court must ensure that the party seeking

 termination provides notice of the proceeding to the potentially

 concerned tribe or tribes. But, in this case, we must determine

 whether mother’s assertion of Indian heritage, which she connected

 to specific tribal ancestral groups, constituted a reason to know

 that the child was an Indian child or, in the alternative, whether it

 required the petitioning party to exercise due diligence to gather

 additional information under section 19-1-126(3).

¶3    We conclude that a parent’s assertion of Indian heritage,

 standing alone, is insufficient to trigger ICWA’s notice requirements

 but, rather, it invokes the petitioning party’s obligation to exercise

 due diligence under section 19-1-126(3). We further conclude that


                                    1
 the exercise of due diligence under this provision is flexible and

 depends on the circumstances of, and the information presented to

 the court in, each case. Nonetheless, the record needs to show that

 the petitioning party earnestly endeavored to gather additional

 information that would assist the court in determining whether

 there is reason to know that the child is an Indian child.

¶4    Because the record does not demonstrate that the petitioning

 party met this obligation, we remand the case to the juvenile court

 for further proceedings.

                 I.    The Juvenile Court Proceeding

¶5    In November 2019, the Denver Department of Human Services

 filed a dependency and neglect petition concerning the two-year-old

 child and a younger sibling who is not subject to this appeal. In the

 petition, the department indicated that mother reported having

 Cherokee or Navajo heritage but was “uncertain which and does not

 know if anyone in her family was an enrolled member.”

¶6    At the initial temporary custody hearing, mother also told the

 juvenile court that she had Cherokee or Navajo heritage. The court

 determined that this was not reason to know that the child is an

 Indian child. Still, it told mother to complete an ICWA ancestry


                                    2
 chart and directed the department to exercise due diligence to

 gather additional information that would assist it in determining

 whether there was reason to know that the child is an Indian child.

¶7    Mother promptly completed and submitted an ICWA inquiry

 form, as well as an ICWA ancestry chart. On the form, mother

 again indicated that either she or someone in her family had Indian

 heritage, but she also checked boxes indicating that she was not

 enrolled in an Indian tribe and that the child was neither enrolled

 in a tribe nor eligible for enrollment. In the ICWA ancestry chart,

 mother identified her tribe as Cherokee, but she did not fill in

 additional sections that sought tribal affiliations for the maternal

 grandparents and great-grandparents.

¶8    The court adjudicated the child dependent and neglected and

 entered dispositional orders concerning both parents. Although the

 court did not expressly address ICWA’s applicability as part of the

 dispositional orders, it later reiterated that the department should

 investigate mother’s claim of Cherokee or Navajo heritage.

¶9    In December 2020, the department moved to terminate the

 legal relationships between the child and his parents. As part of its

 termination motion, the department asserted that there was no


                                    3
  reason to know, based on inquiries of both parents, that the child is

  an Indian child.

¶ 10   About a month later, the department filed a declaration listing

  additional diligent efforts it had made to determine whether there

  was reason to know that the child is an Indian child. These

  included the following:

       •    contacting the maternal grandmother, who indicated that

            she “was not aware of any Native American heritage for

            her family”;

       •    contacting a maternal aunt, who “reported not knowing if

            there was any Native American heritage for her family”;

       •    reviewing the “Colorado Courts System,” which showed

            that the parents had been subject to two earlier

            dependency and neglect cases — one in 2008 and one in

            2010 — and the court had determined that ICWA was

            inapplicable in each case; and

       •    reviewing the “TRAILS” system, which revealed that a

            social history record for mother “[did] not indicate any

            Native American heritage other than possible Cherokee

            heritage.”

                                    4
¶ 11   Following a multi-day termination hearing between January

  and April 2021, the juvenile court again addressed ICWA’s

  applicability. The court determined that ICWA was inapplicable

  because the department’s efforts to investigate mother’s report of

  heritage had not shown reason to know that the child is an Indian

  child. The court entered judgment terminating the parental rights

  of mother and father.

                     II.   ICWA’s Notice Requirement

¶ 12   We first address mother’s assertion that ICWA required the

  department to give notice of the proceeding to the federally

  recognized Cherokee and Navajo tribes.

                              A.   Preservation

¶ 13   Initially, we note that, before the termination hearing, the

  parties stipulated that “there does not appear to be reason to know

  that ICWA applies to these proceedings” based on the department’s

  declaration of its efforts to investigate “possible Native American

  heritage for the family.”

¶ 14   Even so, ICWA’s notice requirements serve the interests of

  Indian tribes, giving them “a meaningful opportunity to participate

  in determining whether the child is Indian.” B.H. v. People in


                                     5
  Interest of X.H., 138 P.3d 299, 303 (Colo. 2006); People in Interest of

  J.O., 170 P.3d 840, 842 (Colo. App. 2007). Consequently, they

  cannot be waived by a parent and may be raised for the first time

  on appeal. J.O., 170 P.3d at 842.

         B.    Standard of Review and Statutory Interpretation

¶ 15   Whether ICWA applies to a proceeding is a question of law that

  we review de novo. People in Interest of M.V., 2018 COA 163, ¶ 32.

  We also review de novo questions of statutory interpretation. People

  in Interest of K.C. v. K.C., 2021 CO 33, ¶ 21.

¶ 16   In construing a statute, we consider the entire statutory

  scheme to give consistent, harmonious, and sensible effect to all its

  parts, and we interpret words and phrases in accordance with their

  plain and ordinary meanings. Id. In addition, statutes enacted for

  the benefit of Indians, as well as regulations, guidelines, and state

  statutes promulgated to implement those statutes, must be liberally

  construed in favor of Indian interests. People in Interest of A.R.,

  2012 COA 195M, ¶ 18; see also Montana v. Blackfeet Tribe of

  Indians, 471 U.S. 759, 766 (1985).




                                      6
                       C.    The Legal Framework

¶ 17   ICWA aims to protect and to preserve Indian tribes and their

  resources and to protect Indian children who are members of or are

  eligible for membership in an Indian tribe. 25 U.S.C. § 1901(2), (3);

  M.V., ¶ 10. ICWA recognizes that Indian tribes have a separate

  interest in Indian children that is equivalent to, but distinct from,

  parental interests. B.H., 138 P.3d at 303; see also Mississippi Band

  of Choctaw Indians v. Holyfield, 490 U.S. 30, 52 (1989).

¶ 18   If the court knows or has reason to know that an Indian child

  is involved in a child custody proceeding, including one for the

  termination of parental rights, the petitioning party — often the

  department of human services — must provide notice to any

  identified Indian tribes. 25 U.S.C. § 1912(a); § 19-1-126(1)(b); see

  also B.H., 138 P.3d at 302.

¶ 19   To comply with ICWA’s notice provisions, the department must

  notify each tribe by registered mail, with return receipt requested, of

  the pending child custody proceeding and the tribe’s right to

  intervene. M.V., ¶ 26. And copies of these notices must be sent to

  the appropriate regional director of the Bureau of Indian Affairs

  (BIA). 25 C.F.R. § 23.11(a) (2021); see also M.V., ¶ 28.


                                     7
                 D.    Determining When ICWA Applies

¶ 20   The juvenile court must ask each participant on the record at

  the start of every child custody proceeding whether the participant

  knows or has reason to know that the child is an Indian child.

  25 C.F.R. § 23.107(a) (2021); People in Interest of L.L., 2017 COA

  38, ¶ 19.

¶ 21   For purposes of ICWA, an Indian child is an unmarried person

  under the age of eighteen who is either (1) a member of an Indian

  tribe or (2) eligible for membership in an Indian tribe and the

  biological child of a member of an Indian tribe. 25 U.S.C. § 1903(4).

  Thus, a child’s eligibility for membership in a tribe does not, in and

  of itself, render the child an Indian child under ICWA. K.C., ¶ 24.

¶ 22   But ICWA does not define tribal membership. Id. at ¶ 28.

  Rather, membership is left exclusively to the control of each

  individual tribe. Id. This means that a tribe’s determination of

  membership or membership eligibility is conclusive and final.

  People in Interest of J.A.S., 160 P.3d 257, 260 (Colo. App. 2007).

  And the court may not substitute its own determination regarding a

  child’s membership in a tribe, a child’s eligibility for membership in




                                    8
  a tribe, or a parent’s membership in a tribe. 25 C.F.R. § 23.108(b)

  (2021).

¶ 23   Against this backdrop, the federal regulations implementing

  ICWA provide that a court has reason to know that a child is an

  Indian child if

             (1) Any participant in the proceeding, officer of
             the court involved in the proceeding, Indian
             Tribe, Indian organization, or agency informs
             the court that the child is an Indian child;

             (2) Any participant in the proceeding, officer of
             the court involved in the proceeding, Indian
             Tribe, Indian organization, or agency informs
             the court that it has discovered information
             indicating that the child is an Indian child;

             (3) The child who is the subject of the
             proceeding gives the court reason to know he
             or she is an Indian child;

             (4) The court is informed that the domicile or
             residence of the child, the child’s parent, or the
             child’s Indian custodian is on a reservation or
             in an Alaska Native village;

             (5) The court is informed that the child is or
             has been a ward of a Tribal court; or

             (6) The court is informed that either parent or
             the child possesses an identification card
             indicating membership in an Indian Tribe.

  25 C.F.R. § 23.107(c). These factors are incorporated into the

  Colorado Children’s Code under section 19-1-126(1)(a)(II).

                                     9
                    E.    Analysis of Reason to Know

¶ 24   The record established that five of these six factors are not at

  issue in this case. Mother did not inform the court that the child is

  an Indian child. Recall that, while mother reported Cherokee or

  Navajo heritage, she checked boxes indicating that neither she nor

  the child was enrolled in a tribe. Nor did the child give the court

  reason to know that he is an Indian child. And mother confirmed

  that neither she nor the child had lived on a reservation, the child

  had not been a ward of a tribal court, and neither she nor the child

  had a tribal identification card.

¶ 25   Thus, we turn to the remaining reason-to-know factor — a

  participant in the case informs the court that he or she has

  discovered information indicating that the child is an Indian child.

  See 25 C.F.R. § 23.107(c)(2); § 19-1-126(1)(a)(II)(B).

¶ 26   In People in Interest of E.M., 2021 COA 152, ¶¶ 14-15 (cert.

  granted in part Mar. 7, 2022), a division of this court recently

  concluded that a juvenile court had reason to know that a child is

  an Indian child under this factor based on information about the

  child’s Indian heritage. The division reasoned that, because this

  factor had a different meaning than being informed that the child is


                                      10
  an Indian child, it applied when the court had information that the

  child may have ancestors affiliated with a specific tribe but the

  information does not satisfy all the criteria of the Indian child

  definition. Id. at ¶¶ 16-17.

¶ 27   However, another division of this court later determined that

  an assertion of tribal heritage — similar to mother’s assertion of

  Cherokee or Navajo heritage in this case — does not give the court

  reason to know that a child is an Indian child. See People in

  Interest of A-J.A.B., 2022 COA 31, ¶¶ 72-77. The division in

  A-J.A.B. emphasized that the definition of an Indian child “does not

  apply simply based on a child[’s] or parent’s Indian ancestry” but

  depends on “a political relationship” to a tribe. Id. at ¶ 72 (citation

  omitted). And it concluded that the difference between the

  reason-to-know factors based on a participant informing the court

  that the child is an Indian child, see 25 C.F.R. § 23.107(c)(1),

  § 19-1-126(1)(a)(II)(A), and a participant informing the court that it

  has discovered information that the child is an Indian child, see

  25 C.F.R. § 23.107(c)(2); § 19-1-126(1)(a)(II)(B), is temporal,

  A-J.A.B., ¶ 73. This latter reason-to-know factor applies when a




                                     11
  participant has discovered information during the proceeding

  indicating that the child is an Indian child. Id. at ¶¶ 72-74.

¶ 28   We are persuaded by the reasoning of A-J.A.B. because

  determining whether a court has reason to know that a child is an

  Indian child turns on whether a child is either (1) a tribal member

  or (2) eligible for membership and the biological child of a tribal

  member. To be sure, tribal ancestry and lineage are among the

  criteria that tribes may use to determine membership. See B.H.,

  138 P.3d at 303. Still, an assertion of Indian heritage connected to

  specific tribal ancestral groups does not, in and of itself,

  demonstrate a substantial chance that the child is a tribal member

  or eligible for membership. See A-J.A.B., ¶¶ 36, 40 (defining reason

  to know as demonstrating a substantial chance that the child is an

  Indian child under the six reason-to-know factors).

¶ 29   We recognize our supreme court has determined that the

  threshold requirement for ICWA notice was not intended to be high

  and that sufficiently reliable information of virtually any criteria on

  which tribal membership might be based was adequate to trigger

  ICWA’s notice provisions. B.H., 138 P.3d at 303-04.




                                     12
¶ 30   However, at that time, Colorado’s ICWA-implementing statute

  required departments to notify tribes if they knew or had reason to

  believe that the child involved in the proceeding was an Indian

  child. A-J.A.B., ¶ 76; see also § 19-1-126(1)(b), C.R.S. 2005. Our

  legislature has since removed that standard from the statute and

  replaced it with a requirement to notify tribes when there is reason

  to know. Ch. 305, sec. 2, § 19-1-126, 2019 Colo. Sess. Laws 2793.

¶ 31   The B.H. court also relied on the 1979 BIA Guidelines. These

  guidelines contained examples of circumstances that created reason

  to believe, including when

       •    any public or state-licensed agency involved in child

            protection services or family support has discovered

            information suggesting that the child is an Indian child;

            or

       •    an officer of the court involved in the proceeding has

            knowledge that the child may be an Indian child.

  Guidelines for State Courts; Indian Child Custody Proceedings,

  44 Fed. Reg. 67,584, 67,586 (Nov. 29, 1979).

¶ 32   But the 1979 Guidelines are no longer in effect. And these

  definitions are not included as reasons to know that a child is an

                                   13
  Indian child under 25 C.F.R. § 23.107(c) or section

  19-1-126(1)(a)(II). As a result, B.H. required notice to tribes under a

  different standard than the one in effect today. A-J.A.B., ¶ 76.

¶ 33   For these reasons, we conclude that mother’s report of

  Cherokee or Navajo heritage was not reason to know that the child

  is an Indian child triggering ICWA’s notice requirements.

              III.   Colorado’s Due Diligence Requirement

¶ 34   Having determined that mother’s report of Indian heritage did

  not give the court reason to know that the child is an Indian child,

  we must next consider whether the department met its obligation to

  exercise due diligence under section 19-1-126(3).

                         A.   Standard of Review

¶ 35   A determination of the proper legal standard to be applied in a

  case and the application of that standard to the particular facts of

  the case are questions of law that we review de novo. M.A.W. v.

  People in Interest of A.L.W., 2020 CO 11, ¶ 31. However, the

  decision of whether a party has exercised due diligence is within the

  court’s discretion. See People in Interest of J.C.S., 169 P.3d 240,

  243 (Colo. App. 2007). And we will not disturb the court’s factual




                                    14
  findings when they are supported by the record. Id.; see also

  M.A.W., ¶ 32.

                  B.   The Due Diligence Requirement

¶ 36   In addition to implementing ICWA’s requirements, section

  19-1-126(3) imposes an additional due diligence requirement in

  cases that are brought under the Children’s Code. It provides:

            If the court receives information that the child
            may have Indian heritage but does not have
            sufficient information to determine that there
            is reason to know that the child is an Indian
            child pursuant to subsection (1)(a)(II) of this
            section, the court shall direct the petitioning or
            filing party to exercise due diligence in
            gathering additional information that would
            assist the court in determining whether there
            is reason to know that the child is an Indian
            child. The court shall direct the petitioning or
            filing party to make a record of the effort taken
            to determine whether or not there is reason to
            know that the child is an Indian child.

  § 19-1-126(3) (emphasis added).

¶ 37   Our legislature did not define due diligence under section

  19-1-126(3). When a statute does not define a term, we assume

  that the legislature intended to give the term its usual and ordinary

  meaning. Roup v. Com. Rsch., LLC, 2015 CO 38, ¶ 8. Diligence is

  defined as “steady, earnest, and energetic effort” and “devoted and



                                    15
  painstaking work and application to accomplish an undertaking.”

  A-J.A.B., ¶ 50 (citation omitted). Due diligence is commonly

  understood as “[t]he diligence reasonably expected from, and

  ordinarily exercised by, a person who seeks to satisfy a legal

  requirement or to discharge an obligation.” Id. (citation omitted);

  see also Minshall v. Johnston, 2018 COA 44, ¶ 18.

¶ 38   As a result, we agree with the division in A-J.A.B. that the

  record needs to establish that the department (the petitioning party)

  earnestly endeavored to gather additional information that would

  assist the court in determining whether there is reason to know

  that the child is an Indian child. A-J.A.B., ¶ 59. We also agree that,

  to meet this standard, the department must follow up with any

  parent who discloses Indian heritage to determine the basis of the

  parent’s belief or understanding. See id. at ¶ 61. Indeed, the basis

  for a parent’s belief or understanding will be the key to determining

  what due diligence is required in any particular case. Id.

¶ 39   However, we part ways with A-J.A.B.’s determination that the

  department must take certain other steps to satisfy due diligence

  under section 19-1-126(3). Specifically, the division in A-J.A.B. held

  that the department was required to contact available family


                                    16
  members and determine whether they have additional information

  that would help the court determine whether the child is an Indian

  child. See id. at ¶ 62. These efforts, in turn, would enable the

  department to determine whether any other persons, agencies,

  organizations, or tribes may have additional information concerning

  whether there is a reason to know that the child is an Indian child.

  Id. at ¶ 63. And the division determined that it may be necessary to

  contact a tribe or tribes when there are no other satisfactory

  sources of additional information. Id. at ¶ 64.

¶ 40   We are not persuaded that a petitioning party must

  necessarily take such steps to satisfy due diligence under section

  19-1-126(3). First, the statute does not enumerate specific steps

  that a party must take to satisfy due diligence. Second, “[t]here is

  no objective, formulaic standard for determining what is, or is not,

  due diligence.” Owens v. Tergeson, 2015 COA 164, ¶ 45 (quoting

  Abreu v. Gilmer, 985 P.2d 746, 749 (Nev. 1999)). Nor does due

  diligence necessarily require the party exercising it to actually

  succeed in its efforts or exhaust every possible option in attempting

  to do so. See Minshall, ¶ 18.




                                    17
¶ 41   Consequently, apart from following up with any parent who

  discloses Indian heritage to determine the basis of the parent’s

  belief or understanding, the department is not required to take

  prescribed steps to satisfy due diligence under section 19-1-126(3).

  Rather, a determination of what constitutes due diligence is flexible

  and will necessarily depend on the circumstances of, and the

  information presented to the court in, each case. See Owens, ¶ 45

  (recognizing that due diligence must be tailored to fit the

  circumstances of each case).

¶ 42   After obtaining the additional information necessary to satisfy

  due diligence, the department must advise the court of the efforts

  that it has taken and whether it believes that the information rises

  to the level of reason to know under 25 C.F.R. § 23.107(c) and

  section 19-1-126(1)(a)(II). See A-J.A.B., ¶ 63.

¶ 43   Based on this additional information, the court must then

  determine whether the department exercised due diligence and

  whether there is reason to know that the child is an Indian child.

  This determination may be based on (1) the recognition that only a

  tribe can determine who is a member or eligible for tribal

  membership; (2) the nature and the credibility of the source of the


                                    18
  information; and (3) the basis of the source’s knowledge. Id. at

  ¶ 66.

¶ 44      In lieu of taking these steps to ascertain the basis for the

  parent’s claim of heritage and following up on that information, the

  department may of course give notice of the proceeding to the

  federally recognized tribes that are included within the ancestral

  group identified by the parent. Sending such notice achieves the

  same purpose as exercising due diligence under section

  19-1-126(3). Each tribe can then provide a definitive answer as to

  whether the child is a tribal member or eligible for membership and

  the child of a tribal member. See J.A.S., 160 P.3d at 260. This

  information will enable the juvenile court to determine whether the

  child is an Indian child for purposes of ICWA.

                               C.    Application

¶ 45      The record does not establish that the department satisfied its

  obligation to exercise due diligence under section 19-1-126(3). The

  department’s declaration of diligent efforts shows that it contacted

  family members and reviewed records concerning past cases to

  determine whether the child is an Indian child. True, the

  declaration indicates that mother did not know who in her family


                                       19
  was a tribal member. But, significantly, it does not show that the

  department followed up with mother to ascertain the basis for her

  belief or understanding that she and the child had Cherokee or

  Navajo heritage.

¶ 46   Specifically, on the ICWA ancestry chart, mother identified an

  “unknown” tribal affiliation for her father (the child’s maternal

  grandfather). Although mother also indicated that her father (as

  well as his parents) were deceased, the declaration of diligent efforts

  does not show that the department investigated whether mother’s

  understanding or belief that she had Cherokee or Navajo heritage

  came from her paternal family members and, if so, whether there

  was any other person who would have additional information.

¶ 47   Additionally, the information that the department obtained

  from other family members and past court records focused

  exclusively on whether the family had Indian heritage. The

  declaration does not establish whether the family members had

  additional information beyond an assertion of heritage that would

  assist the court in determining whether there was reason to know

  that the child is an Indian child.




                                       20
¶ 48   Under these circumstances, the record does not demonstrate

  compliance with the due diligence requirement of section

  19-1-126(3), and we must remand the case to the juvenile court.

                       IV.   Procedure on Remand

¶ 49   For the reasons discussed, we remand the case for the juvenile

  court to expeditiously determine whether there is reason to know

  that the child is an Indian child before recertifying the case to our

  court for a decision. See § 19-1-109(1), C.R.S. 2021 (providing that

  appeals “shall be decided at the earliest practical time”).

¶ 50   On remand, the juvenile court shall give the department the

  option of either giving ICWA-compliant notice to the federally

  recognized Cherokee and Navajo tribes or gathering additional

  information under section 19-1-126(3). If the department

  undertakes the latter option, the court shall direct the department

  to exercise due diligence by inquiring of mother about the basis of

  her belief or understanding about the family’s Indian heritage. This

  inquiry should include whether mother’s understanding or belief

  that she has Cherokee or Navajo heritage came from her paternal

  family members, and, if so, whether there is any other person who

  has additional information.


                                    21
¶ 51   Based on the information obtained during this follow up

  inquiry, the department should take further steps to gather

  additional information that would help the court determine whether

  there is reason to know that the child is an Indian child.

¶ 52   After obtaining additional information, the department must

  make a record of its efforts and advise the court as to whether the

  information satisfies one of the reason-to-know factors under

  25 C.F.R. § 23.107(c) and section 19-1-126(1)(a)(II).

¶ 53   The juvenile court must then enter findings as to whether the

  department has satisfied the due diligence requirement under

  section 19-1-126(3) and whether there is reason to know that the

  child is an Indian child, considering the nature and credibility of

  the source of the information and the basis of the source’s

  knowledge. See B.H., 138 P.3d at 303.

¶ 54   If the juvenile court determines that there is not a reason to

  know that the child is an Indian child, the department must file a

  notice with this court along with a copy of the juvenile court’s order

  within seven days after the issuance of the order making this

  determination. The appeal shall then be recertified. A

  supplemental record, consisting of the court record created on


                                    22
  remand, is due fourteen days after recertification. Within seven

  days of the matter being recertified, if any party wishes to

  supplement the record with transcripts of hearings that occurred on

  remand, that party shall file a supplemental designation of

  transcripts with the juvenile court and this court. If supplemental

  transcripts are designated, the complete supplemental record,

  including the court record, will be due twenty-one days after the

  supplemental designation of transcripts was filed. And within

  fourteen days of recertification, mother may file a supplemental

  brief, not to exceed 3,500 words, limited to addressing the juvenile

  court’s determination. If mother files a supplemental brief, then the

  other parties may file supplemental briefs in response, within

  fourteen days, not to exceed 3,500 words.

¶ 55   If the juvenile court determines that it has reason to know that

  the child is an Indian child, the department must file a notice with

  this court along with a copy of the juvenile court’s order within

  seven days after the issuance of the order making this

  determination. The appeal shall be recertified to permit a division

  of this court to issue an opinion vacating the termination judgment

  and remanding the case to the juvenile court with directions to


                                    23
  follow the substantive and procedural requirements under ICWA

  and section 19-1-126.

¶ 56   We further order the department to notify this court in writing

  of the status of the juvenile court proceedings if this matter is not

  concluded within twenty-eight days from the date of this order, and

  to do so every twenty-eight days thereafter until the juvenile court

  issues its order on remand.

       JUDGE DUNN and JUDGE WELLING concur.




                                    24